Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyu (USPN 20200371693A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
As per claims 1,8,15, Lyu discloses a method for reducing incidents of data loss in redundant arrays of independent disks (RAIDs) having the same RAID level, the method comprising: identifying, in a data storage environment, a set of RAIDs having a common RAID level (paragraphs 0055-0058 – two similar RAID arrays of RAID 5); identifying, in the set of RAIDs, higher risk storage drives having a failure risk above a threshold and lower risk storage drives having a failure risk below the threshold (paragraphs 0054,0069 – by determining the estimated remaining life in combination with the number of write operations the storage volumes probability of data loss/failure is determined as further disclosed in paragraphs 0077-0081); and swapping, within the RAIDs, higher risk storage drives with lower risk storage drives to more evenly distribute higher risk storage drives across the RAIDs (paragraphs 00370,0071 – the exchanging of storage volumes across the first RAID array and the second RAID array).

As per claims 2,9,16, Lyu discloses wherein identifying the higher risk storage drives comprises gathering statistics to identify storage drives having a higher risk of failure (paragraphs 0069 - by determining the estimated remaining life in combination with the number of write operations the storage volumes probability of data loss/failure is determined as further disclosed in paragraphs 0077-0081).

storage drive age and storage drive type (paragraph 0069 – identifying old storage volumes).

As per claims 4,11,18, Lyu discloses wherein swapping comprises swapping using a smart rebuild process that enables a storage drive to be used as a spare even as data is being copied to the storage drive (paragraphs 0096-0099 – the old storage volume is also the spare storage volume).

As per claims 5,12,19, Lyu et al. discloses wherein the failure risk is represented as a percentage chance a storage drive will fail within a specified time period (paragraph 0087 – lifespan in operational hours the storage volume is expected to function).

As per claims 6,13, Lyu et al. discloses wherein the RAID level is selected from the group consisting of RAID-5, RAID-6, and RAID-10 (paragraph 0050).

As per claim 7,14,20, Lyu et al. discloses wherein more evenly distributing higher risk storage drives across the RAIDs comprises incorporating, as much as possible, a same number of higher risk storage drives into each of the RAIDs (paragraph 0057 – equalizing the number of older storage volumes reduces the global probability of data loss in the storage volume).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose a ‘…computer-readable medium…’ and what devices comprise a ‘…computer-readable medium…’. However, the specification does disclose a ‘…computer-readable storage medium’ in paragraph 0022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113